t c memo united_states tax_court bill s mcgowen and carolyn m mcgowen petitioners v commissioner of internal revenue respondent docket no filed date harold a chamberlain for petitioners thomas fenner for respondent memorandum findings_of_fact and opinion paris judge respondent determined an income_tax deficiency of dollar_figure for petitioners’ tax_year respondent conceded the sec_6662 penalty the two remaining issues are whether petitioners’ income as a result of the termination of a variable life_insurance_policy should be characterized as income from a life_insurance_contract pursuant to sec_72 or income from the discharge_of_indebtedness and whether petitioners’ income if derived from the discharge_of_indebtedness should be excluded from their gross_income pursuant to sec_108 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts were stipulated the stipulation of facts together with the exhibits attached thereto is incorporated herein by this reference bill s mcgowen mr mcgowen and carolyn m mcgowen mrs mcgowen are husband and wife and they filed a joint federal_income_tax return for the year at the time the petition was filed they resided in new mexico on date mrs mcgowen purchased a single-premium variable life_insurance_policy insurance_policy on her own life for dollar_figure upon her death the insurance_policy would have conferred on the beneficiary a benefit in excess of the policy debts she incurred the death_benefits consist of the return on the investments made by the insurer and the guaranteed amount according to the insurance_policy the insurer invests in mutual_fund sec_1 exclusively the insurer purchases sells and holds the shares of the mutual funds but does not manage them the insurer purchases shares in the mutual funds from separate investment advisers if that mutual_fund satisfies the insurance policy’s restrictions and objectives and sells them if the mutual_fund ever fails to meet those standards in contrast the guaranteed amount is determined on the basis of the year the beneficiary receives the benefit in the initial year the beneficiary will receive solely the guaranteed amount for all subsequent years the benefit will vary in accordance with the positive return of the investment in the mutual_fund but will not be less than the guaranteed amount mrs mcgowen had the right to cancel the insurance_policy and receive its net cash_value the insurance_policy defines the net cash_value as the cash value3 minus any policy debt the policy debt consists of the sum of all outstanding loans plus accrued interest the insurance_policy permits mrs mcgowen to 1a mutual_fund is an investment_company that pools money from the sale of its corporate shares and invests the money in stock short-term money market instruments and other_securities 2the net cash_value at the time of cancellation is also referred to as the net cash_surrender_value 3the insurance_policy defines cash_value using a calculation where the cash_value on a date equals the tabular cash_value on the date plus the net_single_premium on that date for the variable insurance amount tabular cash_value refers to the value shown on the insurance policy’s schedule b borrow money at a 25-percent annual interest rate any unpaid interest due at the end of the policy year will be added to the amount of the loan the insurance_policy further requires that the insurance_policy itself serve as collateral and that the insurance_policy terminate if the policy debt ever exceeds the cash_value the insurance_policy states that any amount borrowed by the insured would cause a withdrawal of that exact amount from the investment_base and an allocation of that fund to a separate general account any fund directed to the separate general account would earn a 5-percent annual rate of return on date mrs mcgowen first exercised her right to borrow dollar_figure from the insurance_policy to pay her personal expenses on the same day she received a letter from the insurer indicating that her investment_base net cash_surrender_value and death_benefits would be decreased by dollar_figure in a letter dated date the insurer sent another monthly notice reporting mrs mcgowen’s total loan balance of dollar_figure based upon an additional dollar_figure borrowed by mrs mcgowen and the accrued interest of dollar_figure mrs mcgowen would continue to receive these monthly notices throughout the life of the insurance_policy over the next year mrs mcgowen borrowed monthly amounts ranging from dollar_figure to dollar_figure totaling dollar_figure by date on date mrs mcgowen made a dollar_figure payment which was applied towards the interest accrued on the loans from date to date mrs mcgowen borrowed additional_amounts totaling dollar_figure in date she borrowed her last amount of dollar_figure in addition the insurer also sent yearly reports stating that the amounts mrs mcgowen borrowed had accrued annual interest of dollar_figure for the year dollar_figure for the year dollar_figure for the year dollar_figure for the year dollar_figure for the year and dollar_figure for the year those annual interest notices stated in bold that the interest due would be added to her outstanding loans if she did not make any payments last mrs mcgowen received letters each year stating that if she surrendered her insurance_policy by a date certain she would incur a taxable gain those letters indicated that on date date date date and date she would have incurred a taxable gain of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively additionally the record demonstrated that the insurer corresponded with mr mcgowen apprising him of the financial history of mrs mcgowen’s insurance_policy by mrs mcgowen had borrowed amounts totaling dollar_figure before the cancellation of the insurance_policy mrs mcgowen had made only the one payment of dollar_figure on date in date mrs mcgowen did make an inquiry regarding the surrender of her policy but apparently chose not to act by the interest accrued on the policy debt had drastically exceeded the diminishing return rendered by both the investment_base and the general account consequently the already reduced net cash_surrender_value of the insurance_policy continued to shrink rapidly the insurance_policy had net cash surrender values of dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date by date the monthly statement had indicated that the net cash_surrender_value had been diminished to dollar_figure on date the insurer issued a notice warning mrs mcgowen that her outstanding policy debt had exceeded the insurance policy’s cash_value as of date and the termination of the insurance_policy would occur within days if she did not make a payment of dollar_figure that notice also stated that the cancellation of the insurance_policy would be a taxable_event whereby she would have to recognize dollar_figure as of date interest would still accrue during the day grace period mrs mcgowen did not make the payment on date the insurer sent a letter informing mrs mcgowen of the cancellation of the insurance_policy and the issuance of an internal_revenue_service form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gain of dollar_figure opinion burden_of_proof respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of disproving those determinations see rule a 290_us_111 issue gross_income gross_income includes all income from whatever source derived sec_61 sec_61 lists specifically some forms of gross_income including the income from a life_insurance_contract and the income from a discharge_of_indebtedness see sec_61 neither party disputes that petitioners have received income as a result of the termination of their variable life_insurance_policy and that petitioners intended to report that income on their joint_return the parties’ dispute concerns the kind of income petitioners received a variable life_insurance_contract is a permanent form of insurance in which the cash_value is based on the performance of an underlying pool of securities see 266_f3d_637 7th cir the court holds that petitioners received income attributable to the termination of their variable life_insurance_policy pursuant to sec_72 petitioners argue that their income arose from the discharge of mrs mcgowen’s indebtedness of dollar_figure the court respectfully disagrees for federal_income_tax purposes petitioners’ policy_loans were true loans see atwood v commissioner tcmemo_1999_61 the parties have agreed to this fact and the court concurs the insurance_policy required by its terms the payment of a percent interest rate on amounts borrowed against the policy a requirement indicative of a bona_fide debt see 55_tc_896 affd 464_f2d_479 5th cir 44_tc_660 35_tc_1083 consequently petitioners would not have had to recognize these loans as taxable_income when they received them see 493_us_203 461_us_300 petitioners did not receive income_from_discharge_of_indebtedness a discharge_of_indebtedness occurs when the debtor is no longer legally required to satisfy his debt either in part or in full caton v commissioner tcmemo_1995_80 see also 499_us_573 on the basis of facts presented the court cannot characterize the source of petitioners’ income as income derived from the discharge_of_indebtedness the record here indicates that the loans to mrs mcgowen were not discharged they were extinguished after the insurer had applied the cash_value of the insurance_policy towards the debt owed by mrs mcgowen the insurance_policy itself was the sole collateral for which the insurer can seek repayment of the amount mrs mcgowen borrowed consequently the insurance_policy mandates the immediate surrender of the insurance_policy once the amount borrowed against the policy exceeds the cash_surrender_value petitioners had been fairly warned by the numerous letters notifying them of the increasing possibility of the cancellation of mrs mcgowen’s insurance_policy the present record instead supports the characterization of petitioners’ income as income received from a life_insurance_contract any distribution from mrs mcgowen’s insurance_policy would fall within the purview of sec_72 sec_72 mandates that a taxpayer include in his gross_income any amount that is received under an annuity endowment or life_insurance_contract and is not received as an annuity sec_72 limits this inclusion to the amount exceeding the investment_in_the_contract investment_in_the_contract as of any date will be the difference between the aggregate_of_premiums_or_other_consideration_paid for the contract before such date and the aggregate amount received under the contract before such date to the extent that such amount was excluded from gross_income sec_72 the court cannot conclude that mrs mcgowen received any direct distributions from her life_insurance_policy nevertheless for the following reasons the court holds that petitioners must recognize the indirect distribution of income mrs mcgowen received from her insurance_policy under sec_72 a taxpayer may be required to recognize an indirect distribution of an insurance policy’s cash_value as gross_income under sec_72 this court reached that conclusion in atwood v commissioner supra among other cases each of the married taxpayers in atwood purchased an individual life_insurance_policy paying a single premium see id those taxpayers each borrowed the maximum amount permitted by their insurance policies yet did not make any loan payments causing those policies to be terminated upon the termination of the husband’s policy the insurer issued to the husband a check in the amount by which the cash_surrender_value of his policy exceeded his loan the wife did not receive a check upon termination of her policy because her loan had exceeded the cash_surrender_value of her policy both taxpayers received a form_1099 reflecting gain from the surrender of their insurance_policy this court held in atwood that the taxpayers received gross_income under sec_72 this court reasoned that the taxpayers had received a deemed_distribution to the extent of their satisfied loans and explained further when petitioners’ policies terminated their policy_loans including capitalized_interest were charged against the available proceeds at that time this satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioners and constituted income to them at that time id any conclusion otherwise would permit policy proceeds including previously untaxed investment returns to escape tax altogether and finds no basis in the law id similar to the taxpayers in atwood petitioners must recognize the indirect distribution from mrs mcgowen’s insurance_policy as gross_income under sec_72 the insurer applied the cash_value of mrs mcgowen’s insurance_policy to extinguish her loan this would then have the same effect as the pro tanto payment described by this court in atwood furthermore this court maintains that the distributed policy proceeds attributed to the return on investments must be taxed since the accruals on the investments were not previously taxed untaxed accrual on an investment is often referred to as inside_buildup pursuant to sec_72 petitioners must recognize dollar_figure as gross_income based upon the difference between mrs mcgowen’s investment_in_the_contract and the cash_value of the policy on the date of cancellation the cash_value at the time of surrender was dollar_figure which by the contractual terms cannot be less than the aggregate of all the amounts borrowed by mrs mcgowen and the accrued interest mrs mcgowen’s investment_in_the_contract was dollar_figure also the excess of the insurance policy’s cash surrender over the cost of the contract would be attributable to the previously untaxed inside_buildup which mrs mcgowen must now recognized as income of dollar_figure issue exclusion_from_gross_income petitioners have raised the issue of whether the income if derived from the discharge_of_indebtedness should be excluded from their gross_income under sec_108 this issue is moot because the court has held that mrs mcgowen’s debts were not discharged and thus petitioners’ income was not from discharge_of_indebtedness for respondent decision will be entered
